DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “a rotor shaft” and “a rotor mast”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: §[0020] refers to both the rotor shaft and the rotor axis as reference character (116).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11, and 18 recite the limitation "the drive shaft" in lines 7, 7 and 4 of the respective claims.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 18 recites the limitation “the open rotor assembly mast” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 11 recite both a rotor mast and a rotor shaft. Claim 18 recites both the open rotor assembly mast and a rotor shaft. However, it is unclear if the rotor masts and the rotor shafts are being disclosed as discrete elements or as singular elements. For examination purposes the rotor mast and the rotor shaft will be treated as a singular element (210).
Claims 1, 11 and 18 recite “…and a gearbox connected to the drive shaft for receiving rotational energy from the at least one electric motor via the motor shaft and providing rotational energy to the rotor mast via a rotor shaft.” The claim language renders the claim indefinite. It is unclear what exactly is being claimed here.  Because, it appears the rotor shaft is for receiving rotational energy, Examiner will interpret the claim as “a gear box connected to a rotor shaft for receiving rotational energy…”, for examination purposes. 
Correction/clarification is required. Claims 2-10, 12-17 and 19-20 do not cure the deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Karem et al. (US 2021/0229802 A1).
Regarding claim 1, Karem discloses a rotor system (901: forward rotor system, Fig. 13) for an aircraft (Fig. 8), the rotor system comprising: 
an open rotor assembly (Figs. 8 and 13) comprising a plurality of rotor blades (911: blades, Fig. 13) connected to a rotor mast (910: structural nacelle extension, Fig. 13), (Examiner notes the blades are connected via feather bearings (913)); and 
a drive system (900: drive system, Fig. 13) for providing rotational energy to the open rotor assembly via the rotor mast (Figs. 13 and 14), the drive system comprising: 
	at least one electric motor (906: forward motor, Fig. 14) for providing rotational energy to a motor shaft (919: connecting shaft, Fig. 14); and 
	a gearbox (904: rotor hub, Fig. 14)  connected to a rotor shaft (910: structural nacelle extension, Fig. 13) for receiving rotational energy from the at least one electric motor via the motor shaft (Fig. 14) and providing rotational energy to the rotor mast via the rotor shaft. (Examiner notes 112 rejection associated with this claim.)

Regarding claim 2, Karem discloses the rotor system of claim 1, wherein the motor shaft and the rotor shaft are situated parallel to one another (Fig. 13).

Regarding claim 3, Karem discloses the rotor system of claim 2, wherein the motor shaft and the rotor shaft are offset from one another (Fig. 13).

Regarding claim 4, Karem discloses the rotor system of claim 1, wherein the at least one electric motor comprises a plurality of electric motors arranged as cylinders in series, wherein an output of a first one of the plurality of electric motors engages with an input of a next one of the plurality of electric motors.(§[0064]: some embodiments may implement motors torque connected to both rotors in a coaxial stack. Motors 906 and 907 may be interposed in between sections of connecting shaft 919. Between each end of the connecting shaft 919 and the respective gear reduction system, directional clutches 920a and 920b may be interposed.)

Regarding claim 5, Karem discloses the rotor system of claim 1, wherein the at least one electric motor comprises a plurality of electric motors arranged as stacked pancakes, wherein all of the plurality of electric motors engage with a single drive shaft. (§[0064]: some embodiments may implement motors torque connected to both rotors in a coaxial stack. Motors 906 and 907 may be interposed in between sections of connecting shaft 919. Between each end of the connecting shaft 919 and the respective gear reduction system, directional clutches 920a and 920b may be interposed.).

Regarding claim 6, Karem discloses the rotor system of claim 1, wherein the at least one electric motor comprises a plurality of electric motors arranged as a flat pack, wherein outputs of the plurality of electric motors engage with inputs of a combining gearbox for driving a driveshaft (Fig. 14).

Regarding claim 7, Karem discloses the rotor system of claim 1 further comprising a pylon in which the drive system is housed (1106: tilting nacelle, and 910: nacelle extension, Figs. 10 and 13)

Regarding claim 8, Karem discloses the rotor system of claim 7, wherein the pylon is rotatably (Figs. 8-10) connected to a wing (1102, Fig. 8) of the aircraft.

Regarding claim 9, Karem discloses the rotor system of claim 8, wherein the pylon is tiltable between a first position (Fig. 10) corresponding to an airplane mode (Fig. 10) of the aircraft and a second position (Fig. 8) corresponding to a helicopter mode (Fig. 8) of the aircraft.

Regarding claim 10, Karem discloses the rotor system of claim 9, wherein the at least one electric motor and the gear box tilt together with the pylon between the first and second positions (Figs. 8-10 and 13).

Regarding claim 11, Karem discloses an aircraft (Fig. 8) comprising a rotor system (901: Fig. 13), the rotor system comprising: 
an open rotor assembly (Figs. 8 and 13) comprising a plurality of rotor blades (911, Fig. 13) connected to a rotor mast (910: structural nacelle extension, Fig. 13); and 
a drive system (900, Fig. 13) for providing rotational energy to the open rotor assembly via the rotor mast (Figs. 13 and 14), the drive system comprising: 
	at least one electric motor (906, Fig. 14) for providing rotational energy to a motor shaft (919, Fig. 14); and 
	a gearbox (904: rotor hub, Fig. 14)  connected to a rotor shaft (910: structural nacelle extension, Fig. 13) for receiving rotational energy from the at least one electric motor via the motor shaft (Fig. 14) and providing rotational energy to the rotor mast via the rotor shaft. (Examiner notes 112 rejection associated with this claim.)

Regarding claim 12, Karem discloses the aircraft of claim 11, wherein the motor shaft and the rotor shaft are situated parallel to one another (Fig. 13).

Regarding claim 13, Karem discloses the aircraft of claim 12, wherein the motor shaft and the rotor shaft are offset from one another (Fig. 13).
Regarding claim 14, Karem discloses the aircraft of claim 11, wherein the at least one electric motor comprises at least one of a plurality of electric motors arranged as cylinders in series, a plurality of electric motors comprising stacked pancakes, and a plurality of electric motors arranged as a flat pack (Fig. 14), (§[0063]-§[0064]).

Regarding claim 15, Karem discloses the aircraft of claim 11 further comprising a pylon in which the drive system is housed (1106: tilting nacelle, and 910: nacelle extension, Figs. 10 and 13), the pylon rotatably connected (Fig. 8-10) to a wing (1102, Fig. 8) of the aircraft.

Regarding claim 16, Karem discloses the aircraft of claim 15, wherein the pylon is tiltable between a first position (Fig. 10) corresponding to an airplane mode of the aircraft (Fig. 10) and a second position (Fig. 8) corresponding to a helicopter mode of the aircraft(Fig. 8).

Regarding claim 17, Karem discloses the aircraft of claim 16, wherein the at least one electric motor and the gear box tilt together with the pylon between the first and second positions (Figs. 8-10 and 13).

Regarding claim 18, Karem discloses a drive system (900, Fig. 13) for providing rotational energy to an open rotor assembly (Fig. 13) of a rotor craft (Fig. 8), the drive system comprising: 
at least one electric motor (906, Fig. 14) for providing rotational energy to a motor shaft (919, Fig. 14); and 
a gearbox (904: rotor hub, Fig. 14)  connected to a rotor shaft (910: structural nacelle extension, Fig. 13) for receiving rotational energy from the at least one electric motor via the motor shaft (Fig. 14) and providing rotational energy to the open rotor assembly mast (910: structural nacelle extension, Fig. 13)  via a rotor shaft (910: structural nacelle extension, Fig. 13); 
wherein the motor shaft and the rotor shaft are parallel to and offset from one another (Fig. 13); and 
wherein the at least one electric motor and the gear box are tiltable (Fig. 8) between a first position (Fig. 10) corresponding to an airplane mode of the aircraft and a second position (Fig. 8) corresponding to a helicopter mode of the aircraft. (Examiner notes 112 rejection associated with this claim.)

Regarding claim 19, Karem discloses the drive system of claim 18, wherein the at least one electric motor comprises at least one of a plurality of electric motors arranged as cylinders in series, a plurality of electric motors comprising stacked pancakes, and a plurality of electric motors arranged as a flat pack (Fig. 14), (§[0063]-§[0064]).

Regarding claim 20, Karem discloses the drive system of claim 18, wherein the drive system is housed in a pylon (1106: tilting nacelle, and 910: nacelle extension, Figs. 10 and 13) rotatably connected (Figs. 8-10) to a wing (1102, Fig. 8) of the rotorcraft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heironimus et al. (US 2021/0276702 A1) teaches a tilting rotor aircraft with a  redundant electric drive system line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647